DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 4, 13, 17, 19, 21, 24, 27 and 35 are objected to because of the following informalities:  
Claim 1, line 5, page 32, “the user equipment (UE)” should read as “a user equipment (UE)”.
Claim 4, line 1, page 32, “The method of claim 2” should read as “The method of claim 3”.
Claim 13, line 5, page 33, “the user equipment (UE)” should read as “a user equipment (UE)”.
Claim 17, line 1, page 34, “The apparatus of claim 15” should read as “The apparatus of claim 16”.
Claim 19, line 4, page 34, “the means for selecting” should read as “a means for selecting”.
Claim 21, line 4, page 35, “the means for selecting” should read as “a means for selecting”.
Claim 24, line 9, page 35, “the user equipment (UE)” should read as “a user equipment (UE)”.
Claim 27, line 1, page 36, “The apparatus of claim 25” should read as “The apparatus of claim 26”.
Claim 35, line 6, page 37, “the user equipment (UE)” should read as “a user equipment (UE)”.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 10, 12-14, 16, 22, 24-25, 27, 33 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al. (U.S. Patent Application Publication No. 2010/0215006 A1), hereinafter referred to as Ho. 

Regarding claim 1, Ho discloses: A method of wireless communication comprising: 
receiving (receiver system 250), from a wireless network (transmitter system 210), a first value for a timer associated with retransmissions of radio link control (RLC) packet data units (PDUs); 
determining a second value for the timer based at least in part on a channel condition of the user equipment (UE) or a radio resource configuration of the UE, or both; and 
processing RLC protocol data units (PDUs) based at least in part on the second value for the timer
(Paragraph [0034]: “FIG. 2 is a block diagram of an embodiment of a transmitter system 210 (also known as the access point) and a receiver system 250 (also known as access terminal) in a MIMO system 200.”
Paragraph [0057]: “Due to unfavorable channel conditions, the receiver may not receive some of the RLC PDUs. Therefore, the receiver may utilize Hybrid Automatic Repeat Request (HARQ) to ask for retransmission of the lost packets (e.g., RLC PDUs). However, HARQ may result in out-of-order reception of the RLC PDUs. Hence, the lost RLC PDUs may need to be detected and the PDUs may need to be re-ordered. To detect a lost RLC PDU, the receiver may rely on the serial number (SN) of the RLC PDUs.”
Paragraph [0058]: “For example, if RLC SN 1 and 3 are received, the RLC receiver may start a re-ordering timer and wait for RLC PDU 2 to arrive. If the timer expires and RLC PDU 2 is still not received, the receiver may send a Status Report to the transmitter asking for 
Paragraph [0059]: “Value of the timer depends on the expected round trip time (RTT) of HARQ, which includes a scheduling delay. In the single carrier case, the RTT may be estimated much easier, since all transmissions happen on a single carrier. For certain embodiments, in the multi-carrier systems, because the pre-generated RLC PDUs are dispatched across the carriers, the average RTT may be estimated by considering the queuing delay in each carrier, varying radio channel condition of each carrier, and the dispatching algorithm used to distribute the RLC PDUs across the carriers. Therefore, the re-ordering timer may need to be set higher to account for potential larger queuing delay and varying channel conditions of the carriers for the HARQ.”
The Examiner finds the detection of the lost RLC PDU relying on the serial number (SN) of the RLC PDUs and sending of the Status Report to the transmitter asking for retransmission of the lost RLC PDU when the timer expires as disclosed in Ho teaches the claimed “receiving, from a wireless network, a first value for a timer associated with retransmissions of radio link control (RLC) packet data units (PDUs)”.
The Examiner further finds the new value of the timer for the retransmission of the lost RLC PDU being based on the radio channel condition of each carrier of a multi-carrier system to allow enough time for the HARQ transmission to finish as disclosed in Ho teaches the claimed “determining a second value for the timer based at least in part on a channel condition of the user equipment (UE) or a radio resource configuration of the UE, or both; and processing RLC protocol data units (PDUs) based at least in part on the second value for the timer.”).

The method of claim 1, further comprising: determining the channel condition of the UE based at least in part on a number of discarded RLC PDUs or a number of retransmitted RLC PDUs, or both
(Paragraph [0057]: “Due to unfavorable channel conditions, the receiver may not receive some of the RLC PDUs. Therefore, the receiver may utilize Hybrid Automatic Repeat Request (HARQ) to ask for retransmission of the lost packets (e.g., RLC PDUs). However, HARQ may result in out-of-order reception of the RLC PDUs. Hence, the lost RLC PDUs may need to be detected and the PDUs may need to be re-ordered. To detect a lost RLC PDU, the receiver may rely on the serial number (SN) of the RLC PDUs.”
Paragraph [0058]: “For example, if RLC SN 1 and 3 are received, the RLC receiver may start a re-ordering timer and wait for RLC PDU 2 to arrive. If the timer expires and RLC PDU 2 is still not received, the receiver may send a Status Report to the transmitter asking for retransmission of RLC PDU 2. The value of the timer should allow enough time for any HARQ transmission to finish so when the timer expires, the receiver is sure that the PDU is missing as opposed to be delayed in HARQ buffer.”
Paragraph [0059]: “Value of the timer depends on the expected round trip time (RTT) of HARQ, which includes a scheduling delay. In the single carrier case, the RTT may be estimated much easier, since all transmissions happen on a single carrier. For certain embodiments, in the multi-carrier systems, because the pre-generated RLC PDUs are dispatched across the carriers, the average RTT may be estimated by considering the queuing delay in each carrier, varying radio channel condition of each carrier, and the dispatching algorithm used to distribute the RLC PDUs across the carriers. Therefore, the re-ordering timer may need to be set higher to account for potential larger queuing delay and varying channel conditions of the carriers for the HARQ.”
The Examiner finds the new value of the timer for the retransmission of the lost RLC PDU being based on the radio channel condition of each carrier of a multi-carrier system to .

Regarding claim 4, Ho discloses: The method of claim 2, wherein the number of discarded RLC PDUs or the number of retransmitted RLC PDUs, or both, is based at least in part on a duration of a hybrid automatic repeat request (HARQ) process
(Paragraph [0057]: “Due to unfavorable channel conditions, the receiver may not receive some of the RLC PDUs. Therefore, the receiver may utilize Hybrid Automatic Repeat Request (HARQ) to ask for retransmission of the lost packets (e.g., RLC PDUs). However, HARQ may result in out-of-order reception of the RLC PDUs. Hence, the lost RLC PDUs may need to be detected and the PDUs may need to be re-ordered. To detect a lost RLC PDU, the receiver may rely on the serial number (SN) of the RLC PDUs.”
Paragraph [0058]: “For example, if RLC SN 1 and 3 are received, the RLC receiver may start a re-ordering timer and wait for RLC PDU 2 to arrive. If the timer expires and RLC PDU 2 is still not received, the receiver may send a Status Report to the transmitter asking for retransmission of RLC PDU 2. The value of the timer should allow enough time for any HARQ transmission to finish so when the timer expires, the receiver is sure that the PDU is missing as opposed to be delayed in HARQ buffer.”
Paragraph [0059]: “Value of the timer depends on the expected round trip time (RTT) of HARQ, which includes a scheduling delay. In the single carrier case, the RTT may be estimated much easier, since all transmissions happen on a single carrier. For certain embodiments, in the multi-carrier systems, because the pre-generated RLC PDUs are dispatched across the carriers, the average RTT may be estimated by considering the queuing delay in each carrier, varying radio channel condition of each carrier, and the dispatching algorithm used to distribute the RLC PDUs across the carriers. Therefore, the re-ordering timer may need to be set higher to 
The Examiner finds the new value of the timer for the retransmission of the lost RLC PDU being based on the radio channel condition of each carrier of a multi-carrier system to allow enough time for the HARQ transmission to finish as disclosed in Ho teaches the claimed “wherein the number of discarded RLC PDUs or the number of retransmitted RLC PDUs, or both, is based at least in part on a duration of a hybrid automatic repeat request (HARQ) process.”).

Regarding claim 10, Ho discloses: The method of claim 1, wherein the radio resource configuration of the UE comprises a multi-carrier configuration
(Paragraph [0057]: “Due to unfavorable channel conditions, the receiver may not receive some of the RLC PDUs. Therefore, the receiver may utilize Hybrid Automatic Repeat Request (HARQ) to ask for retransmission of the lost packets (e.g., RLC PDUs). However, HARQ may result in out-of-order reception of the RLC PDUs. Hence, the lost RLC PDUs may need to be detected and the PDUs may need to be re-ordered. To detect a lost RLC PDU, the receiver may rely on the serial number (SN) of the RLC PDUs.”
Paragraph [0058]: “For example, if RLC SN 1 and 3 are received, the RLC receiver may start a re-ordering timer and wait for RLC PDU 2 to arrive. If the timer expires and RLC PDU 2 is still not received, the receiver may send a Status Report to the transmitter asking for retransmission of RLC PDU 2. The value of the timer should allow enough time for any HARQ transmission to finish so when the timer expires, the receiver is sure that the PDU is missing as opposed to be delayed in HARQ buffer.”
Paragraph [0059]: “Value of the timer depends on the expected round trip time (RTT) of HARQ, which includes a scheduling delay. In the single carrier case, the RTT may be estimated much easier, since all transmissions happen on a single carrier. For certain embodiments, in the 
The Examiner finds the new value of the timer for the retransmission of the lost RLC PDU being based on the radio channel condition of each carrier of a multi-carrier system to allow enough time for the HARQ transmission to finish as disclosed in Ho teaches the claimed “wherein the radio resource configuration of the UE comprises a multi-carrier configuration.”).

Regarding claim 12, Ho discloses: The method of claim 1, wherein the second value for the timer is determined based at least in part on a duration defined with respect to media access control (MAC) layer operations 
(Paragraph [0054]: “FIG. 4 illustrates example transmitter-side operations 400 for a multi-carrier radio link control (RLC) layer, in accordance with certain embodiments of the present disclosure. At 402, the transmitter receives one or more SDUs in an RLC layer. At 404, the transmitter generates one or more PDUs from the received SDUs. At 406, the transmitter stores the PDUs in one or more buffers associated with one or more carriers, wherein each PDU is stored in only one buffer. At 408, the transmitter receives scheduling information for each of the carriers. At 410, the transmitter adjusts the PDUs for each carrier based on the received information. At 412, the transmitter sends the adjusted PDUs to medium access control (MAC) layer for transmission on the corresponding carriers.”
Paragraph [0057]: “Due to unfavorable channel conditions, the receiver may not receive some of the RLC PDUs. Therefore, the receiver may utilize Hybrid Automatic Repeat Request (HARQ) to ask for retransmission of the lost packets (e.g., RLC PDUs). However, HARQ may 
Paragraph [0058]: “For example, if RLC SN 1 and 3 are received, the RLC receiver may start a re-ordering timer and wait for RLC PDU 2 to arrive. If the timer expires and RLC PDU 2 is still not received, the receiver may send a Status Report to the transmitter asking for retransmission of RLC PDU 2. The value of the timer should allow enough time for any HARQ transmission to finish so when the timer expires, the receiver is sure that the PDU is missing as opposed to be delayed in HARQ buffer.”
Paragraph [0059]: “Value of the timer depends on the expected round trip time (RTT) of HARQ, which includes a scheduling delay. In the single carrier case, the RTT may be estimated much easier, since all transmissions happen on a single carrier. For certain embodiments, in the multi-carrier systems, because the pre-generated RLC PDUs are dispatched across the carriers, the average RTT may be estimated by considering the queuing delay in each carrier, varying radio channel condition of each carrier, and the dispatching algorithm used to distribute the RLC PDUs across the carriers. Therefore, the re-ordering timer may need to be set higher to account for potential larger queuing delay and varying channel conditions of the carriers for the HARQ.”
The Examiner finds the new value of the timer for the retransmission of the lost RLC PDU being based on the radio channel condition of each carrier of a multi-carrier system to allow enough time for the transmission of the missing RLC PDU over the medium access control (MAC) layer on the corresponding carriers as disclosed in Ho teaches the claimed “wherein the second value for the timer is determined based at least in part on a duration defined with respect to media access control (MAC) layer operations.”).



	Regarding claim 14, the claim limitations are similar to those recited in claim 2 and thus, the Examiner finds Ho discloses the claim limitations for the same reasons as set forth above in claim 2.

	Regarding claim 16, the claim limitations are similar to those recited in claim 4 and thus, the Examiner finds Ho discloses the claim limitations for the same reasons as set forth above in claim 4.

	Regarding claim 22, the claim limitations are similar to those recited in claim 10 and thus, the Examiner finds Ho discloses the claim limitations for the same reasons as set forth above in claim 10.

	Regarding claim 24, Ho discloses: An apparatus for wireless communication, comprising: a processor; memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (Paragraph [0066]: “The steps of a method or algorithm described in connection with the present disclosure may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of storage medium that is known in the art. Some examples of storage media that may be used include random access memory (RAM), read only memory (ROM), flash memory, EPROM memory, EEPROM memory, registers, a hard disk, a removable disk, a CD-ROM and so forth. A software module may comprise a single instruction, or many instructions, and may be distributed over several different code segments, among different programs, and across multiple storage media. A storage medium may be coupled to a processor such that the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium may be integral to the processor.”), to cause the apparatus to: 
receive, from a wireless network, a first value for a timer associated with retransmissions of radio link control (RLC) packet data units (PDUs); 
determine a second value for the timer based at least in part on a channel condition of the user equipment (UE) or a radio resource configuration of the UE, or both; and 
process RLC protocol data units (PDUs) based at least in part on the second value for the timer (The claimed “receive”, “determine” and “process” limitations are similar to those recited in claim 1 and thus, the Examiner finds Ho discloses the claim limitations for the same reasons as set forth above in claim 1.).

Regarding claim 25, the claim limitations are similar to those recited in claim 2 and thus, the Examiner finds Ho discloses the claim limitations for the same reasons as set forth above in claim 2.

	Regarding claim 27, the claim limitations are similar to those recited in claim 4 and thus, the Examiner finds Ho discloses the claim limitations for the same reasons as set forth above in claim 4.

	Regarding claim 33, the claim limitations are similar to those recited in claim 10 and thus, the Examiner finds Ho discloses the claim limitations for the same reasons as set forth above in claim 10.

.

Allowable Subject Matter
Claims 3, 5-9, 11, 15, 17-21, 23, 26, 28-32 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112